DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
2.	The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “SENSOR INCLUDING TRANSMISSION PORTIONS AND AN ABSORPTION PORTION, AND DISPLAY DEVICE INCLUDING THE SAME”.
Claim Rejections – 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2018/0373945 A1 to Wu et al. (“Wu”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	As to claim 15, Wu discloses a sensor(100B)(FIGs. 7-8; ¶0110), comprising:
	a sensing layer(112)(FIGs. 7-8; ¶0114) to recognize biometric information (FIG. 7: 112; ¶¶0111, 0113-0114); and 
a control part(120B)(FIG. 7; ¶0113) on the sensing layer(112)(FIGs. 7-8; ¶0114) and including at least three control layers(128-1, 128-2, 128-3, 128a)(FIGs. 7-8; ¶¶0113-0114), 
wherein each of the control layers(128-1, 128-2, 128-3, 128a)(FIGs. 7-8; ¶¶0113-0114) includes a plurality of transmission portions(128a)(FIGs. 7-8; ¶0114) and an absorption portion(128-1, 128-2, 128-3)(FIGs. 7-8; ¶0123.  See also ¶0105, especially – “spatial filter layer 128 exhibits high absorptance and low reflectance to reduce the proportion of the light beams that are transmitted to and reflected by the spatial filter layer 128”) which surrounds the transmission portions(128a)(FIGs. 7-8; ¶0114).

As to claim 16, Wu discloses wherein the control part(120B)(FIG. 7; ¶0113) includes a first control layer(128-3, 128a)(FIGs. 7-8; ¶¶0113-0114), a second control layer(128-2, 128a)(FIGs. 7-8; ¶¶0113-0114) between the first control layer(128-3, 128a)(FIGs. 7-8; ¶¶0113-0114) and the sensing layer(112)(FIGs. 7-8; ¶0114), a third control layer(128-1, 128a)(FIGs. 7-8; ¶¶0113-0114) between the second control layer(128-2, 128a)(FIGs. 7-8; ¶¶0113-0114) and the sensing layer(112)(FIGs. 7-8; ¶0114), wherein
	the first control layer(128-3, 128a)(FIGs. 7-8; ¶¶0113-0114) includes a first transmission portion(128a between portions of 128-3)(FIGs. 7-8; ¶¶0113-0114) and a first absorption portion(128-3)(FIGs. 7-8; ¶¶0113-0114.  See also ¶0105, especially – “spatial filter layer 128 exhibits high absorptance and low reflectance to reduce the proportion of the light beams that are transmitted to and reflected by the spatial filter layer 128”),
	the second control layer(128-2, 128a)(FIGs. 7-8; ¶¶0113-0114) includes a second transmission portion(128a between portions of 128-2)(FIGs. 7-8; ¶¶0113-0114) and a second absorption portion(128-2)(FIGs. 7-8; ¶¶0113-0114.  See also ¶0105, especially – “spatial filter layer 128 exhibits high absorptance and low reflectance to reduce the proportion of the light beams that are transmitted to and reflected by the spatial filter layer 128”), and
	the third control layer(128-1, 128a)(FIGs. 7-8; ¶¶0113-0114) includes a third transmission portion(128a between portions of 128-1)(FIGs. 7-8; ¶¶0113-0114) and a third absorption portion(128-1)(FIGs. 7-8; ¶¶0113-0114.  See also ¶0105, especially – “spatial filter layer 128 exhibits high absorptance and low reflectance to reduce the proportion of the light beams that are transmitted to and reflected by the spatial filter layer 128”).

    PNG
    media_image3.png
    854
    1112
    media_image3.png
    Greyscale

	As to claim 17, Wu discloses wherein,
	the first transmission portion(128a between portions of 128-3)(FIGs. 7-8; ¶¶0113-0114) overlaps the second transmission portion(128a between portions of 128-2)(FIGs. 7-8; ¶¶0113-0114) and the second absorption portion(128-2)(FIGs. 7-8; ¶¶0113-0114.  See also ¶0105, especially – “spatial filter layer 128 exhibits high absorptance and low reflectance to reduce the proportion of the light beams that are transmitted to and reflected by the spatial filter layer 128”), and
	the second transmission portion(128a between portions of 128-2)(FIGs. 7-8; ¶¶0113-0114) overlaps the third transmission portion(128a between portions of 128-a)(FIGs. 7-8; ¶¶0113-0114) and the third absorption portion(128-1)(FIGs. 7-8; ¶¶0113-0114.  See also ¶0105, especially – “spatial filter layer 128 exhibits high absorptance and low reflectance to reduce the proportion of the light beams that are transmitted to and reflected by the spatial filter layer 128”).

    PNG
    media_image4.png
    661
    788
    media_image4.png
    Greyscale

As to claim 18, Wu discloses wherein an overlapping area (edited FIG. 8 shown above depicts an overlapping area shown as a black circle) of a region where the first(128a between portions of 128-3)(FIGs. 7-8; ¶¶0113-0114), second(128a between portions of 128-2)(FIGs. 7-8; ¶¶0113-0114), and third transmission portions(128a between portions of 128-1)(FIGs. 7-8; ¶¶0113-0114) all overlap each other (edited FIG. 8 shown above) is less than an area of each of the first(total area of 128a between portions of 128-3)(FIGs. 7-8; ¶¶0113-0114), second(total area of 128a between portions of 128-2)(FIGs. 7-8; ¶¶0113-0114), and third transmission portions(total area of 128a between portions of 128-1)(FIGs. 7-8; ¶¶0113-0114).

	As to claim 19, Wu discloses wherein a maximum width of the overlapping area (edited FIG. 8 shown above for claim 18 depicts an overlapping area is less than a maximum width of each of the first(128a between portions of 128-3)(FIGs. 7-8; ¶¶0113-0114), second(128a between portions of 128-2)(FIGs. 7-8; ¶¶0113-0114), and third transmission portions(128a between portions of 128-1)(FIGs. 7-8; ¶¶0113-0114).

    PNG
    media_image5.png
    704
    745
    media_image5.png
    Greyscale

	As to claim 20, Wu discloses wherein, when viewed on a plane (edited FIG. 8 shown above), a first area(area of 128a between portions of 128-3 that is directly above and has a same overlapping area as 128a between portions of 128-1) directly above of the first transmission portion(128a between portions of 128-3)(FIGs. 7-8; ¶¶0113-0114), a second area(area of 128a between portions of 128-2 that is directly above and has a same overlapping area as 128a between portions of 128-1) of the second transmission portion(128a between portions of 128-2)(FIGs. 7-8; ¶¶0113-0114), and a third area(area as 128a between portions of 128-1) of the third transmission portion(128a between portions of 128-1)(FIGs. 7-8; ¶¶0113-0114) are substantially the same (see above edited FIG. 8).
Claim Rejections – 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0373945 A1 to Wu et al. (“Wu”) in view of U.S. Patent Pub. No. 2018/0233531 A1 to Huang et al. (“Huang”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

As to claim 1, Wu discloses a device(100B)(FIGs. 7-8, 10; ¶¶0110, 0122), comprising:
a control part(120B for FIG. 7 and 102C for FIG. 10)(FIGs. 7, 10; ¶¶0113, 0122) including a first control layer(128-3, 128a for FIGs. 7-8 and 128-1, 128a for FIG. 10)(FIGs. 7-8, 10; ¶¶0113-0114, 0123), a second control layer(128-2, 128a for FIGs. 7-8 and 10)(FIGs. 7-8, 10; ¶¶0113-0114, 0122) below the first control layer(128-3, 128a for FIGs. 7-8 and 128-1, 128a for FIG. 10)(FIGs. 7-8, 10; ¶¶0113-0114, 0123), and a third control layer(128-1, 128a for FIGs. 7-8; 128-3, 128a for FIG. 10)(FIGs. 7-8, 10; ¶¶0113-0114, 0123) below the second control layer(128-2, 128a for FIGs. 7-8 and 10)(FIGs. 7-8, 10; ¶¶0113-0114, 0123),
		the first control layer(128-3, 128a for FIGs. 7-8 and 128-1, 128a for FIG. 10)(FIGs. 7-8, 10; ¶¶0113-0114, 0122-0123) including a first transmission portion(128a between portions of 128-3 for FIG. 7 and 128a adjacent to 128-1 for FIG. 10)(FIGs. 7-8, 10; ¶¶0113-0114, 0122) and a first absorption portion(128-3 for FIG. 7 and 128-1 for FIG. 10)(FIGs. 7-8, 10; ¶¶0113-0114, 0123.  See also ¶0105, especially – “spatial filter layer 128 exhibits high absorptance and low reflectance to reduce the proportion of the light beams that are transmitted to and reflected by the spatial filter layer 128”),
		the second control layer(128-2, 128a for FIGs. 7-8 and 10)(FIGs. 7-8, 10; ¶¶0113-0114, 0122) including a second transmission portion(128a between portions of 128-2 for FIGs. 7 and 10)(FIGs. 7-8, 10; ¶¶0113-0114, 0122-0123) and a second absorption portion(128-2 for FIGs. 7 and 10)(FIGs. 7-8, 10; ¶¶0113-0114, 0123.  See also ¶0105, especially – “spatial filter layer 128 exhibits high absorptance and low reflectance to reduce the proportion of the light beams that are transmitted to , and
		the third control layer(128-1, 128a for FIGs. 7-8 and 128-3, 128a for FIG. 10)(FIGs. 7-8, 10; ¶¶0113-0114, 0122-0123) including a third transmission portion(128a between portions of 128-1 for FIG. 7 and 128a adjacent to 128-3 for FIG. 10)(FIGs. 7-8, 10; ¶¶0113-0114, 0122-0123) and a third absorption portion(128-1 for FIGs. 7-8 and 128-3 for FIG. 10)(FIGs. 7-8, 10; ¶¶0113-0114, 0123.  See also ¶0105, especially – “spatial filter layer 128 exhibits high absorptance and low reflectance to reduce the proportion of the light beams that are transmitted to and reflected by the spatial filter layer 128”); and
	a sensing layer(112)(FIGs. 7-8, 10; ¶¶0114, 0122) below the control part(120B for FIG. 7 and 102C for FIG. 10)(FIGs. 7, 10; ¶¶0113, 0122) to recognize biometric information (FIGs. 7, 10: 112, 0122; ¶¶0111, 0113-0114).
Wu does not expressly disclose a display device, comprising:
	a display panel;
	a control part below the display panel and including a first control layer below the display panel.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Huang discloses a display device(60)(FIG. 6: 64; ¶0038), comprising:
	a display panel(64)(FIG. 6; ¶0038);
	a control part(100-106)(FIG. 6; ¶0034) below the display panel(64)(FIG. 6; ¶0038) and including a first control layer(102)(FIG. 6; ¶0034) below the display panel(64)(FIG. 6; ¶0038).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Wu with Huang to provide a 
compact device having a display that can emit light to detect a user’s fingerprint 
and display content to a user after her/his fingerprint is determined to correspond to an authorized user.  Below is a rendition of the combined teachings (i.e., Huang’s display device {FIG. 6: 64}} added to Wu’s device {FIG. 7: 100B and FIG. 10: 100C}.):

    PNG
    media_image8.png
    779
    1276
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    603
    1209
    media_image9.png
    Greyscale


    PNG
    media_image3.png
    854
    1112
    media_image3.png
    Greyscale

As to claim 2, Wu discloses wherein, when viewed on a plane (FIG. 8; ¶0110), a portion of the first transmission portion(128a between portions of 128-3)(FIGs. 7-8; ¶¶0113-0114) overlaps the second transmission portion(128a between portions of 128-2)(FIGs. 7-8; ¶¶0113-0114 – the edited FIG. 7 shown above includes a portion of the first transmission portion that is directly above the second transmission portion), and another portion of the first transmission portion(128a between portions of 128- overlaps the second absorption portion(128-2)(FIGs. 7-8; ¶¶0113-0114.  See also ¶0105, especially – “spatial filter layer 128 exhibits high absorptance and low reflectance to reduce the proportion of the light beams that are transmitted to and reflected by the spatial filter layer 128” – the edited FIG. 7 shown above includes a portion of the first transmission portion that is directly above the second absorption portion).

    PNG
    media_image3.png
    854
    1112
    media_image3.png
    Greyscale

	As to claim 3, Wu discloses wherein, when viewed on a plane(FIG. 8; ¶0110), a portion of the second transmission portion(128a between portions of 128-2)(FIGs. 7-8; ¶¶0113-0114) overlaps the third transmission portion(128a adjacent to 126-1)(FIGs. 7-8; ¶¶0113-0114 – the edited FIG. 7 shown above includes a portion of the , and another portion of the second transmission(128a between portions of 128-2)(FIGs. 7-8; ¶¶0113-0114) portion overlaps the third absorption portion(128-1)(FIGs. 7-8; ¶¶0113-0114.  See also ¶0105, especially – “spatial filter layer 128 exhibits high absorptance and low reflectance to reduce the proportion of the light beams that are transmitted to and reflected by the spatial filter layer 128” – the edited FIG. 7 shown above includes a portion of the second transmission portion that is directly above the third absorption portion).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	As to claim 4, Wu discloses wherein thicknesses of the first(128-3, 128a)(FIGs. 7-8; ¶¶0113-0114), second(128-2, 128a)(FIGs. 7-8; ¶¶0113-0114), and third control layers(128-1, 128a)(FIGs. 7-8; ¶¶0113-0114) are the same as each other(FIG. 7: 128-1, 128-2, 128-3, 128a; ¶¶0113-0114 – the height/thickness of the first control layer {FIGs. 7-8: 128-3, 128a}, the second control layer {FIGs. 7-8: 128-2, 128a} and the third control layer {FIGs. 7-8: 128-1, 128a} are the same).

	As to claim 5, Wu discloses wherein at least one selected from a first thickness of the first control layer(128-3, 128a)(FIGs. 7-8; ¶¶0113-0114), a second thickness of the second control layer(128-2, 128a)(FIGs. 7-8; ¶¶0113-0114), and a third thickness of the third control layer(128-1, 128a)(FIGs. 7-8; ¶¶0113-0114) is different from the thicknesses of the other layers (FIG. 7: 128-1, 128-2, 128-3, 128a; ¶¶0113-0114 – a width/thickness {FIGs. 7-8: 128-3’s width/thickness} of the first control layer {FIGs. 7-8: 128-3, 128a} is smaller/different from a width/thickness {FIGs. 7-8: 128-2’s width/thickness} of the second control layer {FIGs. 7-8: 128-2, 128a} and a width/thickness {FIGs. 7-8: 128-1’s width/thickness} of the third control layer {FIGs. 7-8: 128-1, 128a}).

    PNG
    media_image4.png
    661
    788
    media_image4.png
    Greyscale

	As to claim 7, Wu discloses wherein, when viewed on a plane (edited FIG. 8 shown above), a first area (see edited FIG. 8 shown above) of the first transmission portion(128a between portions of 128-3)(FIGs. 7-8; ¶¶0113-0114), a second area (see edited FIG. 8 shown above) of the second transmission portion(128a between , and a third area of the third transmission portion(128a between portions of 128-1)(FIGs. 7-8; ¶¶0113-0114) are substantially the same (edited FIG. 8 shown above depicts an overlapping area shown as a black circle in which each of a first area of the first transmission portion, a second area of the second transmission portion and a third area of the third transmission portion are substantially the same).

    PNG
    media_image4.png
    661
    788
    media_image4.png
    Greyscale

	As to claim 8, Wu discloses wherein, when viewed on a plane (edited FIG. 8 shown above), a first overlapping area of a region where the first and second transmission portions(128a between portions of 128-2 and 128a between portions of 128-3)(FIGs. 7-8; ¶¶0113-0114) overlap each other is substantially the same as a second overlapping area1 of a region where the first, second, and third transmission portions(128a between portions of 128-1, 128a between portions of 128- all overlap each other (edited FIG. 8 shown above depicts a black circle that is an area shared by the first transmission portion {FIGs. 7-8: 128a between portions of 128-3} and the second transmission portion {FIGs. 7-8: 128a between portions of 128-2} is substantially the same as the area share by the first transmission portion {FIGs. 7-8: 128a between portions of 128-3}, the second transmission portion {FIGs. 7-8: 128a between portions of 128-2} and the third transmission portion {FIGs. 7-8: 128a between portions of 128-1}).

    PNG
    media_image3.png
    854
    1112
    media_image3.png
    Greyscale

    PNG
    media_image10.png
    801
    1363
    media_image10.png
    Greyscale

As to claim 9, Wu discloses wherein, when viewed on a plane (edited FIG. 8 shown above), a first overlapping area of a region (see edited FIG. 8 shown above) where the first(128a between portions of 128-3)(FIGs. 7-8; ¶¶0113-0114) and second transmission portions(128a between portions of 128-2)(FIGs. 7-8; ¶¶0113-0114) overlap each other is greater than a second overlapping area of a region (see edited FIG. 8 shown above) where the first(128a between portions of 128-3)(FIGs. 7-8; ¶¶0113-0114), second(128a between portions of 128-2)(FIGs. 7-8; ¶¶0113-0114), and third transmission portions(128a between portions of 128-1)(FIGs. 7-8; ¶¶0113-0114) all overlap each other (edited FIG. 8 shown above).

    PNG
    media_image3.png
    854
    1112
    media_image3.png
    Greyscale

    PNG
    media_image11.png
    751
    1060
    media_image11.png
    Greyscale

	As to claim 10, Wu discloses wherein, when viewed on a plane (edited FIG. 8 shown above depicts a maximum width of the first transmission portion is greater than a maximum width of a region where the first and second portions overlap), a maximum width (see edited FIG. 8 shown above) of the first transmission portion(128a between portions of 128-3)(FIGs. 7-8; ¶¶0113-0114) is greater than a maximum width (see edited FIG. 8 shown above) of a region where the first(128a between portions of  and second transmission portions(128a between portions of 128-2)(FIGs. 7-8; ¶¶0113-0114) overlap each other(edited FIG. 8 shown above depicts a maximum width of the first transmission portion is greater than a maximum width of a region where the first and second portions overlap).
7.	Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0233531 A1 to Huang et al. (“Huang”) in view of U.S. Patent Pub. No. 2018/0373945 A1 to Wu et al. (“Wu”).

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

As to claim 1, Huang discloses a display device(60)(FIG. 6: 64; ¶0038), comprising:
	a display panel(64)(FIG. 6; ¶0038);
	a control part below(100-106)(FIG. 6; ¶0039) the display panel(64)(FIG. 6; ¶0038) and including a first control layer(102 and opening between portions of 102)(FIG. 6; ¶0039) below the display panel(64)(FIG. 6; ¶0038), a second control layer(104 and opening between portions of 104)(FIG. 6; ¶0039) below the first control layer(102 and opening between portions of 102)(FIG. 6; ¶0039), and a third control layer(106 and opening between portions of 106)(FIG. 6; ¶0039)  below the second control layer(104 and opening between portions of 104)(FIG. 6; ¶0039),
		the first control layer(102 and opening between portions of 102)(FIG. 6; ¶0039) including a first transmission portion(opening between portions of 102)(FIG. 6; ¶0039) and a first absorption portion(102)(FIG. 6; ¶¶0024, especially – “the round opening 1020 of the blocking layer 102 is made of black materials which absorb light”, 0039, claim 7),
		the second control layer(104 and opening between portions of 104)(FIG. 6; ¶0039) including a second transmission portion(opening between portions of 104)(FIG. 6; ¶0039) and a second absorption portion(104)(FIG. 6; ¶0039; claim 7), and
		the third control layer(106 and opening between portions of 106)(FIG. 6; ¶0039) including a third transmission portion(opening between portions of 106)(FIG. 6; ¶0039) and a third non-transmission portion(106)(FIG. 6; ¶0039); and
	a sensing layer(108)(FIG. 6; ¶0039) below the control part(100-106)(FIG. 6; ¶0039) to recognize biometric information (¶0039).
	Huang does not expressly disclose the third control layer including a third absorption portion.
Wu discloses the third control layer(128-1, 128a)(FIGs. 7-8; ¶¶0113-0114) including a third transmission portion(FIGs. 7-8; ¶¶0113-0114) and a third absorption portion(128-1)(FIGs. 7-8; ¶¶0113-0114.  See also ¶0105, especially – “spatial filter layer 128 exhibits high absorptance and low reflectance to reduce the proportion of the light beams that are transmitted to and reflected by the spatial filter layer 128”).
Huang with Wu to provide a display device that: (i) prevents stray light from entering the sensing layer; and (ii) simplifies fabrication (i.e., by having the three control layers made from a same light absorbing material).

As to claim 5, Huang discloses wherein at least one selected from a first thickness(width/thickness of a portion of 102) of the first control layer(102 and opening between portions of 102)(FIG. 6; ¶0039), a second thickness(width/thickness of a portion of 104) of the second control layer(104)(FIG. 6; ¶0039), and a third thickness(width/thickness of a portion of 106) of the third control layer(106)(FIG. 6; ¶0039) is different from the thicknesses of the other layers (FIG. 6: 102, 104, 106; ¶0039 – a width/thickness of a portion of the second control layer {FIG. 6: 104} is wider/thicker than both a portion of the first control layer {FIG. 6: 102} and a portion of the third control layer {FIG. 6: 106}).

As to claim 6, Huang discloses wherein the second thickness(width/thickness of a portion of 104)(FIG. 6; ¶0039) is greater than (FIG. 6: 102, 104, 106; ¶0039 – a width/thickness of a portion of the second control layer {FIG. 6: 104} is wider/thicker than both a portion of the first control layer {FIG. 6: 102} and a portion of the third control layer {FIG. 6: 106}) each of the first thickness(width/thickness of a portion of 102)(FIG. 6; ¶0039) and the third thickness(width/thickness of a portion of 106)(FIG. 6; ¶0039).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0233531 A1 to Huang et al. (“Huang”) in view of U.S. Patent Pub. No. 2018/0373945 A1 to Wu et al. (“Wu”) as applied to claim 1, in view of U.S. Patent Pub. No. 2015/0177884 A1 to Han.
	As to claim 11, Huang discloses wherein the display panel(64)(FIG. 6; ¶0038) includes an active region which displays an image (FIG. 6: 64; ¶0038 – display inherently displays an image), wherein each of the sensing layer(108)(FIG. 6; ¶0039)  and the control part(100-106)(FIG. 6; ¶0039) overlaps the active region (FIG. 6: 64; ¶0038).
Huang and Wu do not expressly disclose wherein each of the sensing layer and the control part overlaps an entirety of the active region.
Han discloses wherein each of the sensing layer(231, 235; 581, 583)(FIGs. 2, 5C; ¶¶0043, 0064) and overlaps an entirety of the active region(241)(FIG. 2; ¶¶0043, 0064, especially – “the fingerprint sensing may be able to be performed in an arbitrary location on an entire screen”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Huang and Wu with Han to provide a display device that is able to detect biometric information at any display location touched by a user.
Huang, Wu and Han teach wherein each of the sensing layer and the control part overlaps an entirety of the active region (Huang: FIG. 6: 64, 100-106; ¶¶0038-0039; Han: FIGs. 2, 5C: 231, 235; 241, 581, 583; ¶¶0043, 0064).
9.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Wu et al. (“Wu”) in view of U.S. Patent Pub. No. 2018/0233531 A1 to Huang et al. (“Huang”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2017/0220844 A1 to Jones et al. (“Jones”).
	As to claim 12, Wu and Huang do not expressly disclose further comprising a protection layer on the first control layer, wherein the protection layer is between the display panel and the first control layer.

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

	Jones discloses further comprising a protection layer(912 or 913)(FIG. 9; ¶0069), wherein the protection layer(912 or 913)(FIG. 9; ¶¶0069-0070) is between the display panel(911, TFT/OLED features)(FIG. 9; ¶0069) and the sensing layer(931)(FIG. 9; ¶0070).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Wu and Huang with Jones to provide a display device that: (i) has a more rigid structure to protect against damage 
	Wu, Huang and Jones teach further comprising a protection layer on the first control layer (Wu: FIG. 10: 128-1, 128a; ¶¶0122-0123; Jones: FIG. 9: 912 or 913; ¶¶0069-0070), wherein the protection layer is between the display panel and the first control layer (Wu: FIG. 10: 128-1, 128a; ¶¶0122-0123; Huang: FIG. 6: 64; ¶0038; Jones: FIG. 9: 911, 912, 913, TFT/OLED features; ¶¶0069-0070).  Below is a rendition of the combined teachings (i.e., Wu’s device {FIG. 10: 100C} modified by the teachings of Huang {FIG. 6: 64} in which Huang’s teachings are modified by those of Jones {FIG. 9: 911, 912, 913, TFT/OLED features}):

    PNG
    media_image14.png
    919
    1497
    media_image14.png
    Greyscale

	As to claim 13, Jones discloses wherein the display panel(911, TFT/OLED features)(FIG. 9; ¶0069) includes a circuit layer(TFT features and/or bottom electrodes of OLEDs)(FIG. 9; ¶¶0069-0070) directly on the protection layer(913)(FIG. 1; ¶¶0069-0070), an emission layer(OLEDs inherently include a light emitting layer)(FIG. 9; ¶¶0069-0070) on the circuit layer(TFT features and/or bottom electrodes , and an encapsulation layer(911)(FIG. 9; ¶0069) on the emission layer(TFT features and/or bottom electrodes of OLEDs)(FIG. 9; ¶¶0069-0070).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Wu, Huang and Jones with Jones’ further teachings to provide a display device that protects the light emitting components from damage from the force of a user’s touch. 

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

As to claim 14, Wu discloses wherein the control part(102C)(FIG. 10; ¶0122) is attached to the light transmitting element(130)(FIG. 10; ¶0121).
Wu and Huang do not expressly disclose wherein the display panel includes a base layer, a circuit layer on the base layer, an emission layer on the circuit layer, and an encapsulation layer on the emission layer, wherein the control part is attached to the base layer.

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Jones discloses wherein the display panel(910)(FIG. 9; ¶0069) includes a base layer(912)(FIG. 9; ¶0069), a circuit layer(TFT features)(FIG. 9; ¶0069) on the base layer(912)(FIG. 9; ¶0069), an emission layer(OLEDs inherently include a light emitting layer)(FIG. 9; ¶¶0069-0070) on the circuit layer(TFT features and/or bottom electrodes of OLEDs)(FIG. 9; ¶¶0069-0070), and an encapsulation layer(911)(FIG. 9; ¶¶0069-0070) on the emission layer(OLEDs inherently include a light emitting layer)(FIG. 9; ¶¶0069-0070).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Wu and Huang with Jones to provide a display device that: (i) has a more rigid structure to protect against damage from the force of a user’s touch; and (ii) prevents a reduction or distortion of the light signal in the optical path from the biometric object to the sensing layer (¶0070).
Wu, Huang and Jones teach wherein the control part is attached to the base layer (Wu: FIG. 10: 102C, 130; ¶¶0121-0122; Huang: FIG. 6: 64; ¶0038; Jones: FIG. 9: 912; ¶0069).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the claim does not limit the second overlapping area to be different than the first overlapping area.